 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10
11                                  ) Case No.: 1:17-cv-00780- LJO-JLT
     S.V., by and through her Guardian
     ad Litem CLAUDIA VALENCIA,     )
12                                  ) ORDER DENYING STIPULATION TO AMEND
                  Plaintiff,        ) THE CASE SCHEDULE
13                                  )
          v.                        )
14
     DELANO UNION ELEMENTARY SCHOOL )
15   DISTRICT, et al.,              )
                                    )
16                Defendants.       )
                                    )
17
18            The parties have filed two stipulations to amend the case schedule. (Docs. 56, 58) Both are

19   based upon their desire to attend mediation with the need to conduct discovery until it is completed.

20   Id. They state that the mediation “should take place by the end of May, 2019,” which indicates that no

21   mediation is currently scheduled. Also, they fail to include such details as when they began discussing

22   attending mediation, why they did not do so earlier and, even, why they believe they can get it set and

23   finished by the end of May. They also fail to detail the discovery completed and that discovery which

24   remains outstanding. Thus, the stipulations lack a showing of good cause.1

25            Notably, Judge O’Neill was not impressed by the previous stipulation and refused to allow the

26
27
     1
      In addition, the desire to settle the case is not an unanticipated circumstance (Jackson v. Laureate, Inc., 186 F.R.D. 605,
28   608 (E.D. Cal. 1999)) and counsel were aware of this possibility when they filed their joint scheduling report. (Doc. 46 at
     4)

                                                                   1
 1   trial date to be continued. (Doc. 57) Implicit in this denial is that the pretrial conference must remain
 2   as calendared and the dispositive motion deadlines cannot be moved. This is so because Judge
 3   O’Neill requires six weeks between the filing of a dispositive motion and the hearing, eight weeks
 4   between this hearing and the pretrial conference and eight weeks between the pretrial conference and
 5   the trial. There is simply no excess time in the schedule to allow the amendments the parties seek.
 6          The only way the schedule could be modified, assuming counsel could demonstrate good cause
 7   to do so, is if they did not object to the deadlines for non-expert and expert discovery and the non-
 8   dispositive and dispositive to run concurrently. Short of this, the schedule simply cannot be modified.
 9   Therefore, the stipulation is DENIED.
10
11   IT IS SO ORDERED.
12
        Dated:     March 25, 2019                               /s/ Jennifer L. Thurston
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
